Exhibit 99.1 Helios and Matheson expects to report $101,000 Net Income for Q1 2013 Net Revenue increases by 20% in first quarter of 2013 as compared to 2012 NEW YORK, New York, April 25, 2013  Helios and Matheson Information Technology Inc (the Company) (NASDAQ: HMNY), a 30 year old IT services organization focused on the banking, financial services, insurance and healthcare sectors, is providing the following preliminary (unaudited) information regarding the results of its operations for the first quarter of the year ended March 31, 2013: For Q1 2013, the Company expects to report net income of $101,000 or $0.04 per diluted share (EPS) for the first quarter of 2013 compared to net income of $14,000 or $0.01 per diluted share for the first quarter of 2012. Income from operations remains stable at approximately $103,000 for Q1 2013 and Q1 2012. Q1 2012 net income had non recurring expenses of about $84,000. The Company continues to be debt free. The Company expects to close the first quarter of 2013 with total assets of $5.3 million and total liabilities of $1.1 million. Three Months Ended (In 000s except per share amounts) 03/31/13 03/31/12 (Unaudited) (Unaudited) Revenue $ 3,203 $ 2,679 Gross Profit $ 674 $ 640 Income from operations $ 103 $ 102 Net Income $ 101 $ 14 EPS per basic share $ 0.04 $ 0.01 Dividend Per share $ 0.09 $ 0.00 Cash and Cash Equivalent $ 2.04 $ 1.95 The Company expects that gross margin will be at 21% for the first quarter of 2013 as compared to 24% in the first quarter of 2012 due to a change in revenue mix with increase in revenue. Selling, general and administrative costs are expected to be $571,000 in the first quarter of 2013, which would be an increase of 6% from the first quarter in 2012 due to an investment in additional personnel to strengthen the team. About Helios and Matheson Information Technology Inc Helios and Matheson Information Technology Inc is a 30 year old IT services organization focused on the banking, financial services, insurance and healthcare sectors. Its common stock is traded on the Nasdaq Global Market under the ticker symbol HMNY. Forward Looking Statements This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements regarding our expected future financial position, results of operations, cash flows, financing plans, business strategy, products and services, competitive positions, growth opportunities, plans and objectives of management for future operations, as well as statements that include words such as "anticipate," "if," "believe," "plan," "estimate," "expect," "intend," "may," "could," "should," and other similar expressions are forward-looking statements. All forward-looking statements involve risks, uncertainties and contingencies, many of which are beyond our control, which may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements. Factors that may cause actual results to differ materially from those in the forward-looking statements include those set forth in the Helios and Matheson Information Technology Inc. Annual Report on Form 10-K for the year ended December 31, 2012 and more recent reports filed with the SEC. Helios and Matheson Information Technology Inc. is under no obligation (and expressly disclaims any such obligation) to update or alter such forward-looking statements, whether as a result of new information, future events or otherwise. Contact: Umesh Ahuja xt 1046 uahuja@hmny.com HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended March 31, (unaudited) (unaudited) Revenues $ 3,202,831 $ 2,679,131 Cost of revenues 2,528,410 2,038,635 Gross profit 674,421 640,496 Operating expenses: Selling, general & administrative 568,838 533,910 Depreciation & amortization 2,472 5,018 571,310 538,928 Income from operations 103,111 101,568 Other income(expense): Early lease termination fee - ) Interest income-net 730 923 730 ) Income before income taxes 103,841 19,943 Provision for income taxes 3,000 6,000 Net Income 100,841 13,943 Other comprehensive Income - foreign currency adjustment 31 1,735 Comprehensive Income $ 100,872 $ 15,678 Net income per share Basic & Diluted $ 0.04 $ 0.01 Divident Per share $ 0.09 $ - HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 2,044,386 $ 2,861,733 Accounts receivable- less allowance for doubtful accounts of $38,420 at March 31, 2013, and $32,421 at December 31, 2012 1,850,605 1,257,488 Unbilled receivables 62,086 21,490 Prepaid expenses and other current assets 144,602 130,571 Total current assets 4,101,679 4,271,282 Property and equipment, net 52,698 52,717 Security Deposit 1,000,000 1,000,000 Deposits and other assets 100,032 100,032 Total assets $ 5,254,410 $ 5,424,031 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 1,110,496 $ 1,171,249 Total current liabilities 1,110,496 1,171,249 Shareholders' equity: Preferred stock, $.01 par value; 2,000,000 shares authorized; no shares issued and outstanding as of March 31, 2013, and December 31, 2012 - - Common stock, $.01 par value; 30,000,000 shares authorized; 2,330,438 issued and outstanding as of March 31, 2013 and December 31, 2012 23,304 23,304 Paid-in capital 37,855,740 37,855,740 Accumulated other comprehensive income (Loss) - foreign currency translation ) ) Accumulated deficit ) ) - Total shareholders' equity 4,143,914 4,252,782 Total liabilities and shareholders' equity $ 5,254,410 $ 5,424,031 HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (unaudited) (unaudited) Cash flows from operating activities: Net income $ 100,841 $ 13,943 Adjustments to reconcile net income to net cash provided/(used) in operating activities, net of acquired assets: Depreciation and amortization 2,472 5,018 Provision for doubtful accounts 5,999 905 Changes in operating assets and liabilities: Accounts receivable ) 246,551 Unbilled receivables ) ) Prepaid expenses and other assets ) 29,458 Accounts payable and accrued expenses ) ) Net cash used in/provided/by operating activities ) 24,071 Cash flows from investing activities: Sale/(Purchase) of Property and Equipment ) ) Deposits - ) Net cash used in investing activities ) ) Cash flows from financing activities: Dividend Paid ) - Net cash used in financing activities ) - Effect of foreign currency exchange rate changes on cash and cash equivalents 31 1,735 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 2,861,733 1,998,158 Cash and cash equivalents at end of period $ 2,044,386 $ 1,947,490 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Cash paid during the period for income taxes - net of refunds $ 1,381 $ 2,572
